DETAILED ACTION
The following claims are pending in this office action: 1-10
The following claims are amended: 1, 4, and 10
The following claims are new: -
The following claim is cancelled: 2-3, 5-6, and 8-9
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 02/15/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant notes: claim 1 has been amended to recite, in part, “transmit the local server information acquired from the management server to the local server so that the local server authenticates the information processing apparatus using the local server information; after the authentication is succeeded using the local server information, acquire the content data managed by the local server.” This limitation and the additional limitations have been mapped to Han (US Pub. 2017/0272597) and Jackson et al. (US Patent No. 9,992,029) 
Independent claim 10 are amended in a similar way to claim 1 and is mapped Han (US Pub. 2017/0272597) and Jackson et al. (US Patent No. 9,992,029) below and rejected accordingly.  
Dependent claims 4 and 7 depend on independent claims 1, and 10.  The amended elements in the independent claims have been mapped to Han (US Pub. 2017/0272597) and Jackson et al. (US Patent No. 9,992,029) below, and so any additional features to the dependent claims are rejected accordingly.  The additional features of dependent claim 4 has been mapped to Jackson et al. (US Patent No. 9,992,029.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (server) that is coupled with functional language (configured to do one or more operations) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: a local server configured to manage… (claim 1, ln. 7; claim 10, ln. 5-6); an external server configured to manage… (claim 7, ln. 2); and a management server configured to manage … (claim 10, ln. 2) one or more aspects.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Fig. 2, and Para. 0043 to para. 0045 discloses that the management, local and content server, implements its functions by hardware including a CPU and memory.  Para. 0108-0109 describes that the external server is a content server, and so the external server is also hardware including a CPU and memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pub. 2017021407) (cited in the IDS dated 05/09/2019) (hereinafter “Sato”), in view of Han (US Pub. 2017/0272597) (hereinafter, “Han”) in view of Jackson et al. (US Patent No. 9,992,029) (hereinafter “Jackson”).   

As per claim 1, Sato teaches an information processing apparatus ([Sato, para. 0002], an information processing apparatus, for example, an MFP [multi-function peripheral])
a management server ([Sato, para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus) configured to manage setting data ([Para. 0050] the individual data management table is a table for managing data to be set for each MFP to be installed.  [Para. 0045; Fig. 6] examples of tables [settings] managed by the data storage unit.  The item data management unit [a component of the management device] stores deletes, and updates the item data in the data storage unit) for instructing the information processing apparatus to install content data ([para. 0013] the management server allows automatic installations on the MFP), wherein the content data includes at least one of an application for implementing a function of the information processing apparatus and firmware for causing the application to operate; and ([Para. 0008] the management device includes an execution means [at least one of an application] for acquiring and installing [for implementing a function of the information processing apparatus] a predetermined firmware [firmware for causing the application to operate] from an acquisition destination managed by the management device set in the script [instructing to install content data])
a local server configured to manage at least a part of the content data, ([Sato, Para. 0012]  A plurality of MFPs 105 are connected together in a local network where a second MFP [local server] is configured to manage a part of the content data)
wherein the management server comprises: ([Sato, para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus)
a first memory that stores first instructions; and ([Sato, para. 0025] described is a memory of the management server that stores instructions)
a first processor that executes the first instructions to: ([Sato, para. 0025] described is a CPU of the management server that executes instructions)
wherein the information processing apparatus comprises: 
a second memory that stores second instructions; and ([Sato, para. 0017-0019] the MFP includes a hard disk drive that stores and executes programs for the MFP)
a second processor that executes the second instructions to: ([Sato, para. 0017-0019] the MFP includes a controller unit that has a CPU 201 which is a processor and executes programs stored on the hard disk drive)
Sato does not clearly teach receive a request from the information processing apparatus, wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs; identify, based on the first identifier and the second identifier included in the request, the setting data and local server information including authentication information for accessing the local server; transmit the identified setting data and the identified local server information to the information processing apparatus; transmit the local server information acquired from the management server to the local server so that the information processing apparatus accesses the local server; and after an authentication using the authentication information included in the local server information is succeeded using the local server information, acquire the content data managed by the local server.
However, Han teaches receive a request from the information processing apparatus, ([Han, para. 0111; Fig. 29] the MFP [information processing apparatus] provides a URL request to a management server) wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs; ([para. 0077] URL request includes device id [first identifier] as well as regional information and dealer information [second identifier] which indicates [identifies] an organization [see para. 0097 – the regional and dealer information is associated with an organization ID/organization indicating whether the application can be downloaded to the MFP/information processing apparatus])
transmit [the identified setting data and] the identified local server information to the information processing apparatus; ([Han, para. 0112] the management server, having received the URL request, transmits the URL [identified local server information] specified as a response to the URL request.  The URL as app market server is a local server, as the URL is determined using regional information.  Transmitting identified setting data to the information processing apparatus is taught by Jackson below)
transmit the local server information acquired from the management server to the local server so that the information processing apparatus accesses the local server; and ([Han, para. 0113] the MFP transmits a screen information request to the app market server specified by the URL received from the management server [local server information acquired to the local server]; [para. 0114] the app market server, having received the screen information request, specifies an application available to the MFP [allowing the MFP access to the local server])
[after an authentication using the authentication information included in the local server information is succeeded using the local server information,] acquire the content data managed by the local server.  ([Han, para. 0115] after the application is selected, the content data managed by the application server is download to the MFP. After an authentication using the authentication information included in the local server information is succeeded using the local server information, acquire the content data is taught by Jackson below)
receive a request from the information processing apparatus, wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs; transmit the identified local server information to the information processing apparatus; transmit the local server information acquired from the management server to the local server so that the information processing apparatus accesses the local server; and acquire the content data managed by the local server.  One of ordinary skill in the art would have been motivated to make this modification because such a modification would allow proper introduction of an application for an MFP, for example, preventing an application that is not allowed for use to be introduced to the MFP.  (Han, para. 0007; para. 0124)
Sato in view of Han does not clearly teach identifying, based on the first identifier and the second identifier included in the request, the setting data and local server information including authentication information for accessing the local server; transmit the identified setting data to the information processing apparatus; after an authentication using the authentication information included in the local server information is succeeded using the local server information, acquire the content data.  
However, Jackson teaches identifying, based on the first identifier ([Jackson, col. 8, ln. 38; Fig. 2] the CAS server [management server] receives IDs including device IDs [a first identifier]) and the second identifier ([col. 8, ln. 50-57] received IDs include organization device identifiers) included in the request, ([col. 8, ln. 16-17] the CAS server [management server] receives the IDs as part of a request) the setting data ([col. 8, ln. 44-57] the CAS server [management server] determines instructions corresponding to a policy of a content service provider [setting data] based on the identifiers received) and local server information including authentication information for accessing the local server; ([col. 9, ln. 30-42] additionally, the CAS server determines CAS keys based on the device ID and the organization ID. [Col. 7, ln. 14-18] CAS keys are keys that can be used to assert an identity [authentication information] of a new device with another organization devices.  [Col. 4, ln. 13-17] the other organization device, in an embodiment, is on the local network, making the other organization device a local server, and the authentication information local server information.  [Col. 7, ln. 18-28] the authentication information is used to access resources)
transmit the identified setting data to the information processing apparatus; ([Jackson, col. 8, ln. 50-57] the CAS server [management server] sends instructions [identified setting data] to the organization device [information processing apparatus].  The instructions are identified settings data as they correspond to a policy [setting] of a content service provider, such as a time limits, geographic organizations, users, devices, and organizations restricting how a CAS key can be used [see col. 10, ln. 50-67])
after an authentication using the authentication information included in the local server information, ([Jackson, col. 7, ln. 9-14] after the new device is authenticated, the CAS signs authentication information of the new device with the CAS key) is succeeded using the local server information, acquire the content data.  ([Jackson, col. 7, ln. 22-27] a level of trust is given to the device which allows the device privileges for performing various actions, including the privilege to access virtual resources [acquire content data]) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato in view of Han with the teachings of Jackson to include identifying, based on the first identifier and the second identifier included in the request, the setting data and local server information including authentication information for accessing the local server; transmit the identified setting data to the information processing apparatus; and after an authentication using the authentication information included in the local server information is succeeded using the local server information, acquire the content data.  One of ordinary skill in the art such a system can be bootstrapped to provide guarantees of trust for the device [MFP] such that other devices of the organization [such as the local server] can rely on the guarantees of trust when interacting with the device.  (Jackson, col. 1, ln. 48-53)

As per claim 4, Sato in view of Han and Jackson teaches claim 1.   
Sato in view of Han does not teach wherein the management server manages, in response to the identifying the setting data, the first identifier and the second identifier to identify the local server information to be provided to the information processing apparatus and further manages an expiration time limit for the first identifier and the second identifier.
However, Jackson teaches wherein the management server manages, in response to the identifying the setting data, the first identifier and the second identifier to identify the local server information to be provided to the information processing apparatus and further manages an expiration time limit for the first identifier and the second identifier. ([Jackson, col. 8, ln. 16-57] CAS server identification processes includes identifying instructions [setting data] and CAS keys [local server information] using the first identifier and the second identifier; [col. 10, ln. 62-65] keys in addition to being selected by the CAS server with respect to a device or an organization (for the first and second identifier), may also selected with respect to time limits [an expiration time limit])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato in view of Han with the teachings of Jackson to include in response to the identifying the setting data, the first identifier and the second identifier to identify the local server information to be provided to the information processing apparatus and further manages an expiration time limit for the first identifier and the second identifier.  One of ordinary skill in the art would have been motivated to make this modification because setting time constrains how keys are used which allows further management of how the trust is administered so that a previously enjoyed privilege of organization devices is removed until authentication is performed again.  (Jackson, col. 10, ln. 62-65; col. 7, ln. 35-40) 

As per claim 7, Sato in view of Han and Jackson teaches claim 1.   
Sato also teaches an external server configured to manage the content data ([Sato, para. 0001] the item management server and the software management server may have an independent configuration.  The software management server [external server] is a server that manages the firmware [the content])
wherein the management server manages external server information for accessing the external server, ([Sato, Para. 0040] the item management server [a component of the management server] includes a web service disclosure data management unit.  [Para. 0099; 0100; 0103] the web service disclosure data management unit manages the locations of the firmware, which includes the URL [external server information] of the software management server [the external server])
	and wherein, in a case where the information processing apparatus is not able to acquire the content data from the local server, ([Sato, Para. 0100] when it is determined that no second MFP [local server] has the disclosed firmware [is not able to acquire the content data from the local server], the process proceeds to step 1157) the information processing apparatus acquires the external server information managed, accesses the external server with use of the acquired external server information, and acquires the content data managed by the external server. ([Sato, Para. 0099] the script editing component of the application management edits the firmware location to the URL of the software managing server [the acquired external server information]. [Para. 0121] the process execution unit of the information processing apparatus acquires the URL of the software managing server, and downloads the firmware)

As per claim 10, Sato teaches a control method for an information processing system including an information processing apparatus ([Sato, para. 0001-0002] a control method for an information processing apparatus, such as an MFP [multi-function peripheral]) a management server ([para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus) configured to manage setting data for instructing the information processing apparatus ([Para. 0050] the individual data management table is a table for managing data to be set for each MFP [information processing apparatus] that firmware is to be installed on.  [Para. 0045; Fig. 6] examples of tables [settings] managed by the data storage unit.  The item data management unit [a component of the management device] stores deletes, and updates the item data in the data storage unit) to install content data, wherein the content data includes at least one of an application for implementing a function of the information processing apparatus and firmware for causing the application to operate, and ([Para. 0008] the management device includes an execution means for acquiring and installing a predetermined firmware [content data for implementing a function of the information processing apparatus and firmware for causing the application to operate] from an acquisition destination managed by the management device set in the script [an instruction to install content data]) a local server configured to manage at least a part of the content data, the control method comprising: ([Sato, Para. 0012]  A plurality of MFPs 105 are connected together in a local network where a second MFP [local server] is configured to manage at least part of the content data) 
Sato does not clearly teach via the management server, receiving a request from the information processing apparatus, wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs; via the management server, identifying, based on the first identifier and the second identifier included in the request, the setting data and local server information including authentication information for accessing the local server; via the management server, transmitting the identified setting data and the identified local server information to the information processing apparatus; via the information processing apparatus, transmitting the local server information acquired from the management server to the local server so that the information processing apparatus accesses the local server; and via the information processing apparatus, after an authentication using the authentication information included in the local server information is succeeded using the local server information, acquiring the content data managed by the local server.
However, Han teaches via the management server, receiving a request from the information processing apparatus, ([Han, para. 0111; Fig. 29] the MFP [information processing apparatus] provides a URL request to a management server) wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs; ([para. 0077] URL request includes device id [first identifier] as well as regional information and dealer information [second identifier] which indicates [identifies] an organization [see para. 0097 – the regional and dealer information is associated with an organization ID/organization indicating whether the application can be downloaded to the MFP/information processing apparatus])
via the management server, transmitting [the identified setting data and] the identified local server information to the information processing apparatus; ([Han, para. 0112] the management server, having received the URL request, transmits the URL [identified local server information] specified as a response to the URL request.  The URL as app market server is a local server, as the URL is determined using regional information.  Transmitting identified setting data to the information processing apparatus is taught by Jackson below)
the information processing apparatus, transmitting the local server information acquired from the management server to the local server so that the information processing apparatus accesses the local server; and ([Han, para. 0113] the MFP transmits a screen information request to the app market server specified by the URL received from the management server [local server information acquired to the local server]; [para. 0114] the app market server, having received the screen information request, specifies an application available to the MFP [allowing the MFP access to the local server])
and via the information processing apparatus, [after an authentication using the authentication information included in the local server information is succeeded using the local server information,] acquire the content data managed by the local server.  ([Han, para. 0115] after the application is selected, the content data managed by the application server is download to the MFP. After an authentication using the authentication information included in the local server information is succeeded using the local server information, acquire the content data is taught by Jackson below)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Han to include via the management server, receiving a request from the information processing apparatus, wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs; via the management server, transmitting the identified local server information to the information processing apparatus; via the information processing apparatus, transmitting the local server information acquired from the management server to the local server so that the information processing apparatus accesses the local server; and via the information processing apparatus acquire the content data managed by the local server.  One of ordinary skill in the art would have been motivated to make this modification because such a modification would allow proper introduction of an application for an MFP, for example, preventing an application that is not allowed for use to be introduced to the MFP.  (Han, para. 0007; para. 0124)
Sato in view of Han does not clearly teach via the management server, identifying, based on the first identifier and the second identifier included in the request, the setting data and local server information including authentication information for accessing the local server; via the management server, transmitting the identified setting data to the information processing apparatus; and via the information processing apparatus, after an authentication using the authentication information included in the local server information is succeeded using the local server information, acquiring the content data.  
However, Jackson teaches via the management server, identifying, based on the first identifier ([Jackson, col. 8, ln. 38; Fig. 2] the CAS server [management server] receives IDs including device IDs [a first identifier]) and the second identifier ([col. 8, ln. 50-57] received IDs include organization device identifiers) included in the request, ([col. 8, ln. 16-17] the CAS server [management server] receives the IDs as part of a request) the setting data ([col. 8, ln. 44-57] the CAS server [management server] determines instructions corresponding to a policy of a content service provider [setting data] based on the identifiers received) and local server information including authentication information for accessing the local server; ([col. 9, ln. 30-42] additionally, the CAS server determines CAS keys based on the device ID and the organization ID. [Col. 7, ln. 14-18] CAS keys are keys that can be used to assert an identity [authentication information] of a new device with another organization devices.  [Col. 4, ln. 13-17] the other organization device, in an embodiment, is on the local network, making the other organization device a local server, and the authentication information local server information.  [Col. 7, ln. 18-28] the authentication information is used to access resources)
via the management server, transmit the identified setting data to the information processing apparatus; and ([Jackson, col. 8, ln. 50-57] the CAS server [management server] sends instructions [identified setting data] to the organization device [information processing apparatus].  The instructions are identified settings data as they correspond to a policy [setting] of a content service provider, such as a time limits, geographic organizations, users, devices, and organizations restricting how a CAS key can be used [see col. 10, ln. 50-67])
via the information processing apparatus, after an authentication using the authentication information included in the local server information, ([Jackson, col. 7, ln. 9-14] after the new device is authenticated, the CAS signs authentication information of the new device with the CAS key) is succeeded using the local server information, acquiring the content data.  ([Jackson, col. 7, ln. 22-27] a level of trust is given to the device [information processing apparatus] which allows the device privileges for performing various actions, including the privilege to access virtual resources [acquire content data]) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato in view of Han with the teachings of Jackson to include via the management server, identifying, based on the first identifier and the second identifier included in the request, the setting data and local server information including authentication information for accessing the local server; via the management server, transmitting the identified setting data to the information processing apparatus; and via the information processing apparatus, after an authentication using the authentication information included in the local server information is succeeded using the local server information, acquiring the content data.  One of ordinary skill in the art would have been motivated to make this modification because such a system can be bootstrapped to provide guarantees of trust for the device [MFP] such that other devices of the organization [such as the local server] can rely on the guarantees of trust when interacting with the device.  (Jackson, col. 1, ln. 48-53)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Becker et al. (US Pub. 2017/0244707) discloses an equipment management system where a device ID and an organization ID associated with a medical device facilitates tracking and management of upgrading the medical device.  
Ahuja et al. (US Pub. 2013/0283033) discloses a session management server that provides a authentication token, which allows a device to authenticate itself to a key server that allows the device to get a decryption key for obtaining media content.  
Carrer et al. (US Pub. 2016/0285628) discloses a provisioning service and a platform database for a device, where the provisioning server allows device to authenticate itself to the platform database in order to obtain items from the platform database.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                         

/Jeremy S Duffield/Primary Examiner, Art Unit 2498